DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement filed 1/2/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-through information referred to therein has not been considered.

Claim Objections
Claim 49 is objected to because of the following informalities: in line 2 of the claim, for grammatical reasons, there should be a space between the number 37 and the conjunction or (“…37or…”).  
Appropriate correction is required. 

Claims 50, 51, 55 and 56 are objected to because of the following informalities: in line 2 of the claims, for grammatical reasons, the singular noun agent should properly be the plural noun agents.  


	Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for managing, treating, remitting or lessening proliferative diseases or autoimmune diseases, does not reasonably provide enablement for the prevention of such diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of 
a) The claims are extraordinarily broad: “A method of preventing, managing, treating, remitting or lessening proliferative diseases, autoimmune diseases or inflammatory diseases in a patient comprising administering the acid addition salt of claim 37 to the patient” (claim 52).  Claim 53 is similar.  Claim 54, which immediately depends from claim 52, further defines the diseases and, in the final paragraph, teaches “…wherein the medicament is used for preventing, managing, treating, remitting, or lessening a disease caused by a mutation of c-KIT or mediation of RET, PDGFR, VEGFR, Bcr-ABL, FLT3 or FLT3-ITD…”.  
b,c) The nature of the invention is determined in part by the state of the prior art.  
The practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  That being the case, inventor is presumed to be aware that even a cursory perusal of the teachings of the medicinal arts reveals that they have not advanced to the point where complex diseases with a significant genetic component, such as proliferative diseases (i.e. cancer) or autoimmune diseases, can be said to be preventable.  
d) The level of skill in the art is considered to be relatively high.

The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer, for instance, is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  Likewise autoimmune diseases.  
Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compounds and compositions prevent cancer or autoimmune diseases.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant compounds and compositions are actually efficacious in the prevention of cancer or autoimmune diseases.  However, the specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention.  In re Gardner, 166 USPQ 138 (CCPA 1970). 
In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).  
Note that a patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted in return for an enabling disclosure, not for vague intimations of general ideas which may or may not be workable.  Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997.  

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Furthermore, it is unclear why leukaemia, chronic myelogenous leukemia, gastrointestinal stromal tumor, acute myelocytic leukemia, mutated chronic myeloid leukemia and acute lymphoblastic leukemia are described as autoimmune diseases (“…the autoimmune disease is leukaemia, chronic myelogenous leukemia, [etc.]…”).  These diseases are generally understood in the art to be proliferative diseases.  Note that while an applicant may be his own lexicographer, applicant may not distort art-recognized terms.  Ex parte Klager, 132 USPQ 203 (POBA 1959).  
	Clarification on all points is in order.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 37 and 49-56 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/008433 A1.  
Instant independent claim 37 teaches a pharmaceutically acceptable acid addition salt of compound (I).  Dependent claim 49 teaches composition of this salt and a pharmaceutically acceptable carrier, excipient, etc.  Dependent claim 50 teaches other active agents in the composition for treating proliferative disorders, autoimmune diseases or inflammatory diseases where the other active agent is a chemotherapeutic 

WO 2016/008433 A1 explicitly teaches the instant compound (I) i.e. the free base (page 121, Example 21).  This compound is a member of a Markush set of compounds whose members are explicitly taught as encompassing their pharmaceutically acceptable salts (and their stereoisomers, geometric isomers, tautomers, N-oxides, hydrates, solvates, metabolites, esters or prodrugs) (page 45, [00174]).  Preparation of inorganic and organic acid addition salts is, in fact, explicitly addressed (page 75, [00234]).  
The compound and its compositions are useful for preventing, managing, treating or lessening a cancer, a tumor, an inflammatory disease, an autoimmune disease or an immune-mediated disease in a patient (page 73, [00220]; page 79, USES).  The compounds and compositions are useful as therapeutic agents for the treatment of 
The compositions may contain an additional therapeutic agent, and anti-proliferative agent, an immunosuppressive agent, etc. (page 76, [00237]-[00238]).  

Inventor principally distinguishes over the prior art in that the pharmaceutically acceptable acid addition salts of compound (I) are explicitly taught.  However, as the cited prior art makes clear, such salts are explicitly encompassed by the cited art.  One of ordinary skill would have found the instant acid additional salts and their compositions obvious, before the effective filing date of the instant invention, given the explicit teachings of the cited art.  (Such a conclusion of obviousness is reinforced by case law: It is obvious to form salts from known acids (In re Williams, 89 USPQ 396 (CCPA 1951)).  
One of ordinary skill would also, with a reasonable expectation of success, have found obvious the successful use of such salts and their compositions in the prevention, management, treatment, remission, or lessening of proliferative, autoimmune or inflammatory diseases as taught by the cited art.  

Allowable Subject Matter
Claims 38-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
WO 2016/008433 A1, outlined above, is the closest prior art.  The reference does not teach, show, suggest or make obvious the instant polymorphs of the acid addition salts of instant compound (I).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        4/6/2021